Case 4:21-cv-00733 Document 1-8 Filed 09/22/21 Page 1 of 4 PageID #: 131
  Case 4:21-cv-00733 Document 1-8 Filed 09/22/21 Page 2 of 4 PageID #: 132


From:               Neil Matkin
To:                 Tonya Jacobson
Subject:            RE: Employee Complaint - Suzanne Jones
Date:               Monday, March 8, 2021 5:47:37 PM




To: Resolution Review Panel Members
From: H. Neil Matkin Ed.D.
Date: March 8, 2020

I reviewed the complaint filed by Professor Suzanne Jones. I disagree with Professor Jones’s allegations and the
mischaracterization of several facts contained in her complaint.

I received a recommendation by our Senior Vice President of Campus Operations, Dr. Toni Jenkins, to not renew a
faculty contract for Professor Jones. According to Dr. Jenkins, Professor Jones had been counseled on a prior
occasion about her misuse of the college’s name in connection with a petition sent to a local newspaper which she
signed listing herself as an education professor at Collin College. Under Board policy, employees should not create
the impression that they speak or act on behalf of the college. In fact, the Board policy requires employees to use
disclaimers indicating that they are not an official spokesperson of the college. At that time, Professor Jones was
reminded of the expectations set by Board policy on that issue.

According to Dr. Jenkins, in the fall of 2020, Professor Jones’ Dean brought a similar issue to Professor Jones’
attention and her misuse of the college’s name with a website associated with an external organization, the Texas
Faculty Association or TFA. Dr. Jenkins shared with me that the more recent issue with the college’s name on a
website may have been resolved, in part, but that Professor Jones had not addressed the misuse of the college’s
name by TFA. As a representative of that external organization, Professor Jones should have been aware of the
continued misuse of the college’s name in connection with TFA, especially given her previous warnings and the
specific communications she had with her current Dean about Board policy.

Additionally, in spite of the fact that Professor Jones had served as a member of Faculty Council, Professor Jones
had not worked collaboratively through shared governance at the college. After the Fall 2020 Restart Plan was
approved by the Board of Trustees and the direction to reopen the college was given, Professor Jones continued to
fail to work collaboratively. I also learned that, as recently as the day before the spring semester classes were
scheduled to begin, Professor Jones was encouraging members of our local community to contact me to modify
teaching modalities for the Spring 2021 schedule, while never communicating with her own associate dean, dean or
the campus provost about any of her specific concerns. I agreed that Professor Jones’ faculty contract should not be
renewed because she chose to operate outside of the college’s shared governance, lines of communication, and
resources.

Best,
Neil


H. Neil Matkin, Ed.D.
District President


-----Original Message-----
From: Tonya Jacobson
Sent: Thursday, March 4, 2021 1:24 PM
To: Neil Matkin <nmatkin@collin.edu>
Subject: Employee Complaint - Suzanne Jones

Dr. Matkin,

Please see the complaint below/attached filed by Suzanne Jones. Please submit your written response to me in the
  Case 4:21-cv-00733 Document 1-8 Filed 09/22/21 Page 3 of 4 PageID #: 133


human resources department within five (5) business days from receipt of this email. If you need additional time,
please let me know.

Other than human resources and your immediate supervisor, please do not discuss this complaint or the details of
this complaint with anyone. Further, the College has a strict policy forbidding retaliation against an employee for
bringing forth a complaint. Therefore, you must refrain from taking any action that is retaliatory or could be
construed as retaliatory.

If you have any questions, please contact me at 972-758-3856 or via email at tjacobson@collin.edu.

Regards,

Tonya Jacobson
Manager, HR/Employee Relations
Collin College
P: (972)758-3856
F: (972) 985-3778
Tjacobson@collin.edu


-----Original Message-----
From: donotreply@collin.edu <donotreply@collin.edu>
Sent: Wednesday, February 10, 2021 2:30 PM
To: Monica Velazquez <mvelazquez@collin.edu>; Floyd Nickerson <fnickerson@collin.edu>; Kim Davison
<kdavison@collin.edu>; Tonya Jacobson <tjacobson@collin.edu>; Shelley Sheldon <ssheldon@collin.edu>; Neil
Matkin <nmatkin@collin.edu>
Subject: New Employee Complaint - Jones Suzanne

NOTICE OF NEW EMPLOYEE COMPLAINT

Case Number : 185

COMPLAINANT INFORMATION:
CWID : 110505818
First Name : Jones
Last Name : Suzanne
Job Title : Professor of Education
Campus : Preston Ridge Campus
Veteran : No

Address : 2700 Loftsmoor Ln
City : Plano
State : TX
Zipcode : 75025

Phone Number : 4692311073

College Email Address : sejones@collin.edu

TYPE OF COMPLAINT FILED:
Wages Hours Conditions of Work :
Violations of College Policy : Y
Unlawful Discrimination or Harassment :
Unlawful Retaliation : Y
Whistle Blower :
At-Will Termination :
Contract Termination : Y
  Case 4:21-cv-00733 Document 1-8 Filed 09/22/21 Page 4 of 4 PageID #: 134


Any Other Complaint : Y

DETAILS OF COMPLAINT:
Respondent : Collin College; President Neil Matkin; VP Toni Jenkins Date of Action : January 28, 2021 Details of
Complaint : See Attachment A Witnesses : See Attachment A; additionally Provost Mary Barnes-Tilley and Chief
Human Resources Officer Floyd Nickerson Witness Information : See Attachment A; in regards to Floyd Nickerson,
he was present during my non-renewal meeting on Jan. 28, 2021.
Discussed Complaint With : I scheduled to meet with Floyd Nickerson on Monday Feb. 1, 2021 but he cancelled
that meeting once my counsel was involved. My counsel had been in contact with Collin College's general counsel
regarding the matter.

Relief Requested : I would like to be reinstated to the three year contract that my associate dean, dean, and provost
signed off for last semester.

Uploaded_Files (if any) : /DGBA_Uploaded_Supporting_Documents/2021-2-10 (1858-079) Jones Attach. A with
Accompanying Exhibits.pdf

SIGNATURE AND DATE SUBMITTED:
Electronic_Signature : Suzanne Jones
Signature_Date : 02/10/2021

Timestamp : 02/10/2021 14:29:40
